DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
Response to Amendment
In response to the final action dated 1/1/2021, the applicant has submitted an RCE, amending claims 1, and 8-11, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered but are moot with respect to new grounds of rejections further in view of Matysiak et al. (US 2019/0306341) mandated by the latest amendments.
Response to Arguments
In what follows applicant’s arguments and comments will be addressed in the order presented.

Page 7 up to the last ¶, it is basically requested that “the Examiner to provide” “acknowledgments” for the foreign priority.
They are acknowledged in the new office action.
Page 7 the last ¶, it is asserted that: “Applicants refer the Examiner to paragraphs [0156], [0157], [0171] and [0172] of the published U.S. patent specification” “for written description of the claim [11]”.
This does not address the office action. It just points out at paragraphs without specifically pointing out where it is taught that a “circuit” “acquires” specific “information” pertaining to “type” and “function” of the “target apparatus”. The 112(a) rejection is thus maintained.
From the second paragraph on page 8 to the end of page 10, the previous 103 rejection of claim 1 and in particular teachings of the reference Itagaki (US 2007/0168190) are discussed.
Since that reference is no longer used in the new office action, please visit the new office action for more details.

Since applicants have not argued the merits of these dependent claims, but assert patentability solely through their dependence on the allegedly patentable parent claims, they stand or fall with said parent claims and hence no further response to applicant’s arguments is necessary.
Page 13, 3rd and 4th paragraphs discuss the double patenting rejections of the last office action. In particular it is requested that “Examiner to hold the rejections in abeyance”.
The rejections are thus maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 11, the claim recites: “the circuitry acquires information indicating a type and a function of the target apparatus for which communication has been established”.
The only relevant teachings in the entire disclosure are: “An information processing apparatus includes circuitry configured to acquire audio information to be used for operating a target apparatus, recognize the audio information, obtain specific instruction information indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information” (Abstract); and ¶ 0438: “Processing circuitry includes a programmed processor, as a processor includes circuitry. A processing circuit also includes devices such as an application specific integrated circuit (ASIC), digital signal processor (DSP), field programmable gate array (FPGA), system on a chip (SOC), graphics processing unit (GPU), and conventional circuit components arranged to perform the recited functions”. This combination although teaches “circuitry” “to acquire audio information for 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert (US Patent 6,253,184), and further in view of Matysiak et al. (US 2019/0306341)

Regarding claim 1, Ruppert does teach an information processing apparatus comprising circuitry (Title, Abstract; e.g.: Abstract sentence 2: “An electrical circuit stores a plurality of English language inventory human voice commands and a plurality of machine voice responses”)
configured to:
acquire audio information to be used for operating a target apparatus (Col. 5 lines 3+: “the copying machine” (a target apparatus) “in response to each action-request 
recognize the audio information (Col. 4 lines 60+: “comparing” “said” “voice command with each of the inventory human voice commands” “until a match is found” (a “match” (recognition) of “voice command” (the audio information));
receive specific instruction information that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Col. 4 lines 15+: “to respond to” “audible human command set interactively so as to converge on a desired action set for carrying out a copier task” (a job type specified) “such as copying a set of originals with a desired quantity” (a job setting value specified) “sort, magnification, collation and other copy variables” (examples of specific instructions directed at the target apparatus by e.g. the “voice command” or “audible human command” (audio information) recognition));
convert the received specific instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and job setting value included in the specific instruction information (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (in response to each “human command” (specific instruction e.g. “copier task” (Col. 4 line 18 (job type)) and 
transmit the specific operation execution information from the information processing apparatus to the target apparatus (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (by aid of the “electrical circuit” (information processing apparatus) responsible for the “human voice commands” (Abstract)) “activating the various parts of the copier” (is inputted the specific operation execution information so it can “activat[e]” the various parts of the copier”)).
Ruppert does not specifically disclose:
Target apparatus is a remote target apparatus;
Transmit audio data to at least one remote server;
Receive specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information.
Transmit the specific operation execution information to the remote target apparatus.

Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmit audio data to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data) “expressed in natural language and received” (transmitted to) “by the one or more servers” (to at least one remote server) “from a mobile device of the user of the MFP”); 
Receive specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” “Document1” (¶ 0059 2nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmit the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of the “MFP” printer of Matysiak et al. into the printer “copier” of Ruppert, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert to use “cloud services” “for supporting access to functions of” his “printer” as disclosed in Matysiak et al. ¶ 0010 and thus enable a user to remotely access his voice enabled printer.


Regarding claim 3, Ruppert does teach the information processing apparatus according to claim 1, 
wherein the circuitry detects information processing capability of the target apparatus (Abstract sentence 2: “An electrical circuit” (the circuit) “stores a plurality of English language inventory human voice commands and a plurality of machine voice 
wherein the circuitry generates modification information to be used for prompting a modification of the specific instruction information indicating the specific information processing so that the specific information processing indicated by the specific instruction information is executable at the target apparatus using the detected information processing capability of the target apparatus (Col. 7 lines 1+: “If” “individual does not speak English” “a request for language is made” “such as” “state your language of choice” (prompt by the system for a modification information to enable execution of commands using the detected information for the target apparatus); or Col. 6 lines 34-36: “copier” “produces an audible phrase “I am ready what is your code”” Col. 6 lines 48+: “If the code is not matched, a machine audible is produced” “sorry the name is not recognized, please repeat it” (outputting an instruction if input of specific information requires modification in order to become executable at the target apparatus)), 
and
wherein the circuitry outputs a message for prompting the modification of the specific instruction information based on the generated modification information (Col. 7 lines 1+: “state your language of choice” is a verbal or audio message outputted by the “copier” (target apparatus) prompting modification of the input voice commands or 

Regarding claim 4, Ruppert does teach the information processing apparatus according to claim 3, further comprising:
an interface configured to connect with a microphone and a speaker (Abstract lines 5-6: “a microphone receives each action-request human voice command” (interface connected to a microphone); Col. 7 lines 3+: “a request for language is made by a machine audible” (requires a speaker) “such as “State your language of choice””), 
wherein the circuitry acquires the audio information from the microphone via the interface, and outputs audio of the message for prompting the modification of the specific instruction information from the speaker via the interface (Abstract lines 5-6: “a microphone receives each action-request human voice command” (interface connected to the microphone to acquire the ”voice command” (audio information)); Col. 7 lines 3+: “a request for language is made by a machine audible” (outputting by the  speaker) “such as “State your language of choice””(the modification information message prompt)).


wherein the circuitry outputs an instruction for prompting an input of the specific instruction information determined to be insufficient (Col. 6 lines 48+: “If the code is not matched, a machine audible is produced” “sorry the name is not recognized, please repeat it” (an output of an instruction prompting the user to input the specific instruction information which had been determined insufficient)), and
wherein, in response to an input of all of the specific instruction information required for operating the target apparatus, the circuitry confirms the input of all of the specific instruction information required for operating the target apparatus, converts the specific instruction information to the specific operation execution information for operating the target apparatus, and outputs the specific operation execution information to the target apparatus (Col. 6 lines 54+: “If the code name is matched” (in response to input of all the specific instruction information required for operation of the target apparatus) “a machine audible is produced such as “your 

Regarding claim 8, Ruppert does teach a method of processing information  (Title, Abstract; e.g.: Abstract sentence 2: “An electrical circuit stores a plurality of English language inventory human voice commands and a plurality of machine voice responses”),
The method comprising:
acquiring audio information to be used for operating a target apparatus (Col. 5 lines 3+: “the copying machine” (a target apparatus) “in response to each action-request human voice command” (in response to an audio information being acquired) “activating the various parts of the copier” (is operated on)); 
recognizing the audio information (Col. 4 lines 60+: “comparing” “said” “voice command with each of the inventory human voice commands” “until a match is found” (a “match” (recognition) of “voice command” (the audio information));
receiving specific instruction information that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Col. 4 lines 15+: “to respond to” “audible human command set interactively so as to converge on a 
converting the received specific instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and the job setting value included in the specific instruction information (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (in response to each “human command” (specific instruction e.g. “copier task” (Col. 4 line 18 (job type)) and “copying” “desired quantity” (job setting value))) “activating the various parts of the copier” (results in a specific operation execution information), and in so doing it does so according to Col. 5 line 9 in a “select[ed]” “human language” (a format interpretable by the copier)), and
transmitting the specific operation execution information to the target apparatus (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command activating the various parts of the copier” (is inputted the specific operation execution information so it can “activat[e]” the various parts of the copier”)).

Target apparatus is a remote target apparatus;
Transmitting audio data to at least one remote server;
Receiving specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information.
Transmitting the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:
Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmitting audio data to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data) “expressed in natural language and received” (transmitted to) “by the one or more servers” (to at least one remote server) “from a mobile device of the user of the MFP”); 
Receiving specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” “Document1” (¶ 0059 2nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmitting the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of the “MFP” printer of Matysiak et al. into the printer “copier” of Ruppert, would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert to use “cloud services” “for supporting 

Regarding claim 9, Ruppert does teach a non-transitory computer readable storage medium storing one or more instructions that, when performed by one or more processors, cause the one or more processors to execute a method of processing information (Col. 5 lines 20-26: “In accordance with the foregoing the present invention further comprises a means for generating each audible message corresponding to each selected machine voice response in the selected non-English language” (an information processing) “as may be achieved by a logic program” (by instructions) “in any common computer system” (run on the computer CPU using its memory and storage medium) “and is preferably a part of the program 100, i.e. implemented in software”)
the method comprising:
acquiring audio information to be used for operating a target apparatus (Col. 5 lines 3+: “the copying machine” (a target apparatus) “in response to each action-request human voice command” (in response to an audio information being acquired) “activating the various parts of the copier” (is operated on)); 
recognizing the audio information (Col. 4 lines 60+: “comparing” “said” “voice command with each of the inventory human voice commands” “until a match is found” (a “match” (recognition) of “voice command” (the audio information));
receiving specific instruction information  that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Col. 4 lines 15+: “to respond to” “audible human command set interactively so as to converge on a desired action set for carrying out a copier task” (a job type specified) “such as copying a set of originals with a desired quantity” (a job setting value specified) “sort, magnification, collation and other copy variables” (examples of specific instructions directed at the target apparatus by e.g. the “voice command” or “audible human command” (audio information) recognition));
converting the received specific instruction information into specific operation execution information described in an information format interpretable by the target apparatus based on the job type and the job setting value included in the specific instruction  information (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command” (in response to each “human command” (specific instruction e.g. “copier task” (Col. 4 line 18 (job type)) and “copying” “desired quantity” (job setting value))) “activating the various parts of the copier” (results in a specific operation execution information), and in so doing it does so according to Col. 5 line 9 in a “select[ed]” “human language” (a format interpretable by the copier)), and
transmitting the specific operation execution information to the target apparatus (Col. 5 lines 3+: “the copying machine” (the target apparatus) “in response to each action-request human voice command activating the various parts of the copier” (is inputted the specific operation execution information so it can “activat[e]” the various parts of the copier”)).
Ruppert does not specifically disclose:
Target apparatus is a remote target apparatus;
Transmitting audio data to at least one remote server;
Receiving specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information.
Transmitting the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:
Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmitting audio data to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data) “expressed in natural language and received” (transmitted to) “by the one or more servers” (to at least one remote server) “from a mobile device of the user of the MFP”); 
Receiving specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” “Document1” (¶ 0059 2nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmitting the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
.


Claims 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Sawano et al. (US 2007/0061150).
Regarding claim 2, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, 
wherein the circuitry converts the audio information into text information, and wherein the circuitry obtains the specific text instruction information from the text information.
Sawano et al. do teach the information processing apparatus according to claim 1 (¶ 0035 sentence 1: “the image forming apparatus” (a copying machine apparatus) “in which secure print is performed in the voice input mode” (which responds to input voice commands)), 

and wherein the circuitry obtains the specific text instruction information from the text information (¶ 0077 sentence before last: “voice converted to text data” (converting audio into text information) “is recognized by the CPU 2001” (obtained by the circuitry) “as a specific operation instruction and is executed” (to obtain a specific instruction, e.g., ¶ 0140 line 11 “process is “copy” “send” “print”)).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate “the voice recognition unit 2009” of Sawano et al. which can “convert” “voice” into “text” (Sawano et al. ¶ 0138) into the “voice recognition” (Col. 3 line 55) of Ruppert in Ruppert in view of Matysiak et al., would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert in view of Matysiak et al.  to see display of recognized commands which would benefit a user to debug or disambiguate any incorrect recognition.

Regarding claim 6, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry obtains 
wherein the circuitry outputs the detected print target information to the target apparatus together with the specific operation execution information.
Sawano et al. do teach:
wherein the circuitry obtains print target information instructed by the specific instruction information from a memory (¶ 0042 sentence 2: “the system controller 30 performs control so that the image data” (print target information stored in) “read by the scanner unit 10 is stored in the memory” (a memory; i.e., therefore the “image data” (print target information) can be read from the memory by a specific instruction or command)), and
wherein the circuitry outputs the detected print target information to the target apparatus together with the specific operation execution information (¶ 0042 sentence 2: “the system controller 30 performs control so that the image data” (print target information stored in) “read by the scanner unit 10 is stored in the memory” (the memory) “is printed by the printer unit 20” (is outputted to the target apparatus (responsible for printing), and this could be accomplished by according to ¶ 0140 last sentence: “secure print” (a specific operation execution information) “inputted by voice”).
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Mahoney et al. (US Patent 6,865,284).
Regarding claim 7, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry outputs, together with the specific operation execution information, an electronic mail address used as a transmission destination of image information generated by the target apparatus.
Mahoney et al. do teach the information processing apparatus according to claim 1, wherein the circuitry outputs, together with the specific operation execution information, an electronic mail address used as a transmission destination of image information generated by the target apparatus (Abstract line 5: “image capture device” (a copier or the target apparatus) “captures an image of [a] hardcopy document” 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function of managing images by e.g. sending them via electronic mail of Mahoney et al. into the “copier” of Ruppert in Ruppert in view of Matysiak et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Rupprt in view of Matysiak et al. to send the “electronic document” associated with the image “to one or more users” as disclosed in Mahoney et al. Col. 5 lines 66-67.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Burke et al. (US 2006/0009980).
Regarding claim 10, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 1, wherein the circuitry of the the at least one remote server and transmits and audio-to-text conversion request to the at least one remote server.
Burke et al. do teach the information processing apparatus according to claim 1, wherein the circuitry of the information processing apparatus transmits audio data of the acquired audio information to the at least one remote server and transmits and audio-to-text conversion request to the at least one remote server (in processing “voice or speech command” (¶ 0036), according to ¶ 0059 lines 8+: “the embedded recognizer on mobile device” (an information processing apparatus by aid of its circuitry) “is executed first” “If the output confidence score is below a preset threshold, the recognition task” (has an audio to text conversion request) “is allocated” (transmitted) “to server 108 recognizer” (to a remote server); i.e., ¶ 0056 line 6 above ¶ 0057 teach: “corresponding transcript” (text) “of the utterance” (of audio is obtained by the recognizer) “ and it used to “correct the recognition”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the “server” “recognizer” of Burke et al. into the cloud-based services of Matysiak et al. in Ruppert in view of Matysiak et al.  would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable Ruppert in view of Matysiak et al. to “correct” “recognition” of “voice command” performed in Ruppert .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppert in view of Matysiak et al., and further in view of Chang et al. (US 2013/0109353).
Regarding claim 11, Ruppert in view of Matysiak et al. do not specifically disclose the information processing apparatus according to claim 3, wherein the circuitry acquires information indicating a type and a function of the target apparatus for which communication has been established.
Chang et al. do teach the information processing apparatus according to claim 3, wherein the circuitry acquires information indicating a type and a function of the remote target apparatus for which communication has been established (Abstract last sentence: “issue voice command” (acquire information) “for the smart phone” (by a circuitry) “to stream, send, plug, print” (pertaining to a function and type of) “at an output device” (e.g. a remote “printer” (a remote target apparatus), because according to ¶ 0082 sentence 2: “typical example of output device” “may be a printer”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the functions of “voice commands” directed at “an output device” of Chang et al. into those of “speech command” into “Multi-Function Printer” of Matysiak et al.  in Ruppert in view of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



16/351,929
1.    An information processing apparatus comprising circuitry configured to:

acquire audio information to be used for operating a target apparatus; recognize the audio information;

obtain specific instruction information indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information;


specific operation execution information described in an information format interpretable by the target apparatus, and





output the specific operation execution information to the target apparatus.

1.    An information processing system comprising: first circuitry; and
second circuitry,

the first circuitry being configured to


generate a processing command by analyzing audio data received from a voice input device, and



the second circuitry being configured to
generate an execution command in response to the instruction from the first
circuitry, and

transmit the execution command to the information processing apparatus to instruct the information processing apparatus to execute processing of the process data.


16/575,773 does not specifically disclose:
Target apparatus is a remote target apparatus;
Transmit audio data to at least one remote server;
Receive specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing 
Transmit the specific operation execution information to the remote target apparatus.
Matysiak et al. do teach:
Target apparatus is a remote target apparatus (the “Multi-Function Printer” (target apparatus) as shown in Fig. 3 is remote from the location where a user can send operational command via his mobile terminal “108” as shown in Fig. 3 and they communicate via the “Network” “110”);
Transmit audio data to at least one remote server (Abstract lines 2-8 regarding “controlling” “of a Multi-Function Printer” (the target apparatus): “receiving a text or voice message” (audio data) “expressed in natural language and received” (transmitted to) “by the one or more servers” (to at least one remote server) “from a mobile device of the user of the MFP”); 
Receive specific text instruction information from the at least one remote server that includes a job type and a job setting value indicating specific information processing to be instructed to the target apparatus based on a recognition result of the acquired audio information (Abstract lines 8+: “receiving” (receiving) “from the one or more servers” (from the at least one remote server) “one or more entities or intents” (e.g. a print job type or setting because “intent can be” “print” “and an entity might be” nd column lines 2-3)) “related to the text” (in specific text instruction) “or voice message” “based on processing of the text data or audio data” (based on a recognition result of the acquired audio information) “by the one or more servers”);
Transmit the specific operation execution information to the remote target apparatus (page 10 column 1 lines 16+: “the MFP” (the remote target apparatus) “receives” (is transmitted) “the natural language text or voice message” (specific operation execution information) “forwarded from the one or more servers executing the first service”).
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network functionality of the “MFP” printer of Matysiak et al. into the corresponding functions of 16/575,773 would enable the combined systems and their associated methods to perform in combination as they do separately and to further enable16/575,773  to use “cloud services” “for supporting access to functions of” his “printer” as disclosed in Matysiak et al. ¶ 0010 and thus enable a user to remotely access his voice enabled printer.

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/Farzad Kazeminezhad/
Art Unit 2657
June 4th 2021.